Exhibit 10.45

 

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R. §§ 200.80(b)4, AND 240.24b-2

 

AMENDMENT NO. 1 TO

AMENDED AND RESTATED LICENSE AGREEMENT

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED LICENSE AGREEMENT (the “Amendment”)
is made and entered into effective as of December 18, 2009 (the “Amendment No. 1
Effective Date”), by and between ONCOGENEX TECHNOLOGIES INC., having offices at
#400 — 1001 West Broadway, Vancouver, B.C. V6H 4B1 (“OncoGenex”), and ISIS
PHARMACEUTICALS, INC., having principal offices at 1896 Rutherford Road,
Carlsbad CA 92008-7208 (“Isis”).  OncoGenex and Isis each may be referred to
herein individually as a “Party,” or collectively as the “Parties.”

 

WHEREAS, the Parties entered into an Amended and Restated License Agreement
dated as of July 2, 2008 (the “Restated Agreement”) under which Isis granted to
OncoGenex the unilateral rights to continue the development and
commercialization of OGX-011, a second generation antisense inhibitor of
Clusterin;

 

AND WHEREAS, the Parties now wish to amend certain provisions of the Restated
Agreement, as provided herein.

 

NOW, THEREFORE, the Parties do hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Capitalized terms used in this Amendment and not otherwise defined herein have
the meanings ascribed to such terms as set forth in the Restated Agreement.

 

ARTICLE 2
AMENDMENT OF RESTATED AGREEMENT

 

2.1          Amendment re Section 5.3.2.  Section 5.3.2 of the Restated
Agreement is hereby amended to read in its entirety as follows:

 

“5.3.2     To the extent that [***] OncoGenex under this Agreement collects
safety and tolerability data or information specifically regarding a Product,
OncoGenex will obtain from such sublicensee (a) the right to provide to Isis
(whether through OncoGenex or its Affiliate, or directly from such sublicensee)
the [***] described in [***], and (b) the right of Isis to [***] for the
purposes described in [***].  Only sublicensees that actually provide such [***]
and grant Isis the right to use such [***] as set forth herein, will have the
right to access the results of any queries requested by OncoGenex.  If and when
Isis identifies safety, pharmacokinetic or other related issues that may be
relevant to a Product [***] Isis will promptly inform OncoGenex of such issues,
and if requested, provide the data and information supporting Isis’ conclusions
regarding such issues.  In addition, at OncoGenex’ or its sublicensee’s
(provided that such sublicensee provides the data, information and rights
described above in this Section 5.3.2) reasonable request and at no cost to
OncoGenex or its sublicensee, Isis will [***] the Isis Database to provide
OncoGenex or its sublicensee information regarding [***] or other related
issues.”

 

--------------------------------------------------------------------------------


 

2.2          Amendment re Section 6.5.  Cell (a) of the first column in the
table set forth in Section 6.5 of the Restated Agreement is hereby amended to
read in its entirety as follows:

 

“(a) Prior to the initiation [***] of a first Registration Clinical Trial for a
Product”

 

2.3          Addition of Section 6.11.  A new Section 6.11 is hereby added to
the Restated Agreement as follows:

 

“If after the Amendment No. 1 Effective Date, OncoGenex is the subject of a
change of control with a Third Party, where the surviving company immediately
following such change of control has the right to develop and sell the Product,
then (i) a milestone payment of $20,000,000 will be due and payable to Isis 21
days following the first commercial sale of the Product in the United States;
and (ii) the royalty rate payable under Section 6.2.1 will thereafter be [***]
payable under such Section; provided, any Non-Royalty Revenue payments made to
Isis under Section 6.5 prior to the payment of the $20,000,000 milestone under
this Section 6.11 will be creditable against such milestone payment.  If
(a) OncoGenex grants a sublicense under this Agreement and the corresponding
royalty rate is established under Section 6.2.1, and (b) such sub-licensee later
acquires OncoGenex in a change of control, then notwithstanding subsection
(ii) of this Section 6.11, the royalty rate payable under Section 6.2.1 in
connection with such sublicense immediately prior to such change of control will
apply to the surviving company after such change of control.”

 

2.4          Amendment re Section 7.2.2(b).  Section 7.2.2(b) of the Restated
Agreement is hereby amended to read in its entirety as follows:

 

“(b)         In addition, each Party will use reasonable efforts to notify (and
provide as much advance notice as possible to) the other of any event materially
related to Product (including any regulatory approval) of which the Party
becomes aware so that the Parties may analyze the need to or desirability of
publicly disclosing or reporting such event.”

 

2.5          Addition of Section 7.2.2(c).  A new Section 7.2.2(c) is hereby
added to the Restated Agreement as follows:

 

“(b)         Notwithstanding the foregoing, upon Isis’ written request,
OncoGenex or its sublicensees will include in press releases or oral public
presentations that contain new material clinical data, regulatory approvals or
other material information regarding a Product or this Agreement, a statement
acknowledging the Parties’ joint discovery and initial development of OGX-011,
substantially in the form as OncoGenex has used immediately prior to the
Amendment #1 Effective Date, the fact that intellectual property related to
antisense technology embodied in such Product was licensed from Isis, and Isis’
ticker symbol (e.g., Nasdaq: ISIS).”

 

2.6          Amendment re Section 8.3.1(a).  The last sentence of
Section 8.3.1(a) of the Restated Agreement is amended to state:  “In any case,
Isis may not settle, or otherwise consent to an adverse judgment in, any action
or proceeding with respect to such infringement in a manner that diminishes the
rights or interests of OncoGenex or OncoGenex’s sublicensee,

 

--------------------------------------------------------------------------------


 

without the prior written consent of both OncoGenex and OncoGenex’s
sub-licensee, such consent not to be unreasonably withheld or delayed.”

 

2.7          Amendment re Section 9.3.1.  Section 9.3.1 of the Restated
Agreement is hereby amended to read in its entirety as follows:  “Upon
expiration of the Term of this Agreement in accordance with Section 9.1 and
payment of all amounts owed pursuant to this Agreement, the licenses granted by
Isis to OncoGenex under this Agreement will automatically become perpetual,
irrevocable, fully-paid non-exclusive licenses.”

 

2.8          Amendment re Section 12.2.1.  Section 12.2.1 of the Restated
Agreement is hereby amended to read in its entirety as follows:

 

“12.2.1          Failure to Pay.  If OncoGenex is in material breach of
OncoGenex’ obligation to make a payment to Isis under Article 6, then Isis may
deliver written notice of such breach to OncoGenex, with a required copy of such
notice to OncoGenex’s sub-licensee.  OncoGenex will have thirty (30) days
following such notice to cure such breach (and provided further that OncoGenex’s
sub-licensee may cure such breach by making payment to Isis of any amounts owed
by OncoGenex, and Isis agrees to accept all such payments made by OncoGenex’s
sub-licensee).  If OncoGenex and its sub-licensee have received written notice
of such a payment breach from Isis, and such breach is not cured within the 30
day period, Isis may declare an uncured material breach hereunder upon thirty
(30) days advance written notice to OncoGenex and such notice will effectively
terminate this Agreement upon expiration of such thirty (30) day period.”

 

2.9          Amendment re Section 12.2.2.  Section 12.2.2 of the Restated
Agreement is hereby amended to read in its entirety as follows:

 

“12.2.2          Discontinued Development.

 

(a)  If OncoGenex materially breaches its diligence obligations under
Section 4.4, then Isis shall have the right to give OncoGenex written notice of
such breach describing such material breach in reasonably specific detail, and
Isis must provide at the same time a copy of such notice to OncoGenex’s
sub-licensee.  OncoGenex, or its sub-licensee, shall have the right to cure such
breach within ninety (90) days after receipt of written notice from Isis (or
longer if such breach is not reasonably curable with such 90 days), and Isis
agrees to accept any performance by such sub-licensee in seeking to cure the
breach.  In the event of a Discontinuance or if OncoGenex materially breaches
its diligence obligations under Section 4.4 and such material breach is not
cured by OncoGenex and/or its sub-licensee within ninety (90) days after receipt
of written notice from Isis (as provided above), then in any such case, as Isis’
sole and exclusive remedy therefor, Isis will have the right to terminate the
[***]under [***] upon thirty (30) days prior written notice to OncoGenex;
provided that, if such breach is not reasonably curable within such 90 days,
then as long as OncoGenex and/or its sub-licensee continues to take substantial
steps toward curing such material breach until such breach is cured, Isis may
not exercise its termination rights under this Section 12.2.2.

 

--------------------------------------------------------------------------------


 

(b)  Upon any such termination under subclause (a) above, OncoGenex will [***]
Isis a [***], as the case may be, to the OncoGenex Product-Specific Technology,
OncoGenex Patents, OncoGenex Technology and any Product-Specific Technology
Patents assigned to OncoGenex under Section 4.2.1 (in the case of OncoGenex
Patents and OncoGenex Technology that are the subject of one or more Third Party
agreements, such license or sublicense shall be subject to all restrictions and
obligations (including financial obligations) under such Third Party agreements)
existing as of such date solely to develop, make, have made, use, sell, offer
for sale, have sold and import Nonexclusive Clusterin ASOs (and any products
containing such Nonexclusive Clusterin ASOs).  For purposes of this
Section 12.2.2, “Nonexclusive Clusterin ASOs” means ASOs that act predominantly
by [***] Clusterin [***] or that are [***] to Clusterin [***], provided, however
that the term “Nonexclusive Clusterin ASOs” expressly excludes:  (a) OGX-011 and
any other ASO that has the [***]; and (b) any other ASO that (i) acts to
modulate [***] Clusterin and (ii) for which, at the time of such Discontinuance
or uncured material breach, OncoGenex, its Affiliates or sublicensees have
[***].  Within ninety (90) days following the effectiveness of any termination
by Isis, pursuant to this Section 12.2.2, of the [***], OncoGenex shall provide
Isis with a [***].

 

(c)  OncoGenex covenants and agrees that any [***] granted by OncoGenex under
the OncoGenex Product-Specific Technology, OncoGenex Patents, OncoGenex
Technology and any Product-Specific Technology Patents assigned to OncoGenex
under Section 4.2.1 will be expressly subject to the [***] that OncoGenex [***]
Isis under subclause (b) above (if applicable) under such Patents under this
Section 12.2.2, and such [***] by OncoGenex will automatically be limited by
such [***] to Isis, [***] as above.”

 

2.10        Addition of Section 12.2.3.  A new Section 12.2.3 is hereby added to
the Restated Agreement as follows:

 

“12.2.3  Notwithstanding the foregoing, if Isis terminates the [***], and prior
to such termination OncoGenex [***], then, provided [***], Isis shall [***].”

 

2.11        Amendment re Section 13.15.  Section 13.15 of the Restated Agreement
is hereby amended to add a new Section 13.15.7 that reads in its entirety as
follows:

 

“13.15.7        All notices that may or are given by Isis under this
Section 13.15 to OncoGenex shall [***]”

 

--------------------------------------------------------------------------------


 

2.12        Amendment re Appendix A.  The definition of “Discontinuance” in
Appendix A of the Restated Agreement is hereby amended to read in its entirety
as follows:

 

“‘Discontinuance’ means OncoGenex voluntarily elects to abandon [***] all
development and commercialization of Products, as evidenced by a written
communication from an authorized officer of OncoGenex to Isis.”

 

2.13        Amendment re Appendix A.  The definition of “Revenue” in Appendix A
of the Restated Agreement is hereby amended to read in its entirety as follows:

 

““Revenue” means all revenues, receipts, monies, and the fair market value of
all other consideration directly or indirectly collected or received whether by
way of cash or credit or any barter, benefit, advantage, or concession received
OncoGenex relating to the sale, license or any other commercial transaction
involving OGX-011 and/or the Product, with the exception of the following:
(i) any consideration received for the reimbursement for research and
development activities and (ii) any consideration received for the fair market
portion of any sale of equity or quasi-equity securities including, without
limitation, common shares and preferred shares.”

 

2.14        Based on the fact that OncoGenex has an obligation to disclose to
Isis, under the Restated Agreement, certain confidential information that
OncoGenex may receive from its sublicensees under the Restated Agreement, Isis
agrees that, promptly after OncoGenex enters into such a sublicense agreement,
Isis, OncoGenex and such sublicensee will enter into a mutual confidentiality
agreement under which Isis will agree to protect the confidentiality of any such
information disclosed by OncoGenex or OncoGenex’s sublicensee to Isis pursuant
to the Restated Agreement or the sublicense agreement on terms that are
consistent with the confidentiality provisions of the Restated Agreement.

 

ARTICLE 3
REPRESENTATIONS AND COVENANTS RELATING TO AMENDMENT OF RESTATED AGREEMENT

 

3.1          Representations and Covenants Regarding Improvements and
Technology.  Isis hereby represents and warrants to OncoGenex that:  (a) Isis
has assigned to OncoGenex all rights, title, and interests in and to the
Product-Specific Technology and the Product-Specific Technology Patents existing
as of the Amendment No.1 Effective Date; and (b) to Isis’ knowledge, Isis has
transferred to OncoGenex all Information and technology required to be
transferred under the first sentence of Section 4.2.2 of the Restated
Agreement.  Isis shall use reasonable efforts to determine whether any
Information and technology required to be transferred under the first sentence
of Section 4.2.2 has not been transferred to OncoGenex and, if so, shall
promptly transfer such Information and technology to OncoGenex (such transfer to
be at Isis’ expense if the [***] set forth in Section 4.2.2 has not yet been
reached, and otherwise at OncoGenex’ expense).

 

3.2          Representations and Covenants Regarding Agreements.  Isis hereby
represents and warrants to OncoGenex that:  (a) as of the Amendment No.1
Effective Date, Isis

 

--------------------------------------------------------------------------------


 

does not believe that OncoGenex is in breach of any of its obligations under the
Restated Agreement; (b) the Restated Agreement is in good standing and in full
force and effect; and (c) Isis’ agreements with [***] are all in good standing
and in full force and effect.  Isis shall use good faith efforts not to breach
any of the terms of any such agreements.

 

ARTICLE 4
MISCELLANEOUS

 

4.1          Integration.  This Amendment is deemed integrated into and made
part of the Restated Agreement, and is governed by all applicable terms of the
Restated Agreement.  This Amendment modifies the applicable terms of the
Restated Agreement solely as provided above.  All other terms, obligations, and
conditions of the Restated Agreement are and shall remain in full force and
effect.  To the extent this Amendment is in conflict with any terms of the
Restated Agreement, this Amendment shall control.

 

4.2          This Amendment automatically terminates upon termination of the
Restated Agreement.

 

4.3          This Amendment may be executed in one or more counterparts by the
parties by signature of a person having authority to bind the party, which may
be by facsimile signature, each of which when executed and delivered, by
facsimile transmission or by mail delivery, will be an original and all of which
will constitute but one and the same Amendment.

 

*****************************

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the date first above written.

 

 

ONCOGENEX TECHNOLOGIES INC.

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

 

 

Per:

/s/ Scott D. Cormack

 

Per:

/s/ B. Lynne Parshall

 

 

 

Scott D. Cormack,

 

B. Lynne Parshall

President & CEO

 

COO and CFO

 

--------------------------------------------------------------------------------